Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 8-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2012/0097921 A1; hereinafter Smith).
Regarding Claim 1, Smith (Figs.1-3) discloses an epitaxial wavelength conversion element (310/210/100; [0045]-[0062]), comprising a semiconductor layer sequence having an active layer (314/316) arranged between a first cladding layer (318) and a second cladding layer (312 lower layer) and adapted to absorb light in a first wavelength range and to re- emit light in a second wavelength range different from the first wavelength range (see [0045]), 
wherein the first cladding layer is based on InAlP (see table 3; applicant should note that Table 3 discloses first cladding layer formula to be AlGaInP which comprises InAlP) and the active layer is based on InAlGaP (see Table 3), 
wherein the second cladding layer is based on a II-VI compound semiconductor material system (Table 3 discloses II-VI), and wherein the second cladding layer (312 lower layer) is directly adjacent to the active layer (314/316; see fig.3; Table 3 discloses wherein the second cladding layer 5 made of II-VI material is directly adjacent to the active layer 4 made of InAlGaP).  
Regarding Claim 2, The epitaxial wavelength conversion element according to claim 1, Smith (Fig.3, [0045]) discloses wherein the second cladding layer (312 lowest layer shown in Fig.3; [0045]) is a window layer completing the semiconductor layer sequence.  
Regarding Claim 3, The epitaxial wavelength conversion element according to claim 1, Smith (Fig.3) discloses wherein the first cladding layer (318) has a roughening (shown; see [0009]-[0010] disclosing textured surfaces) on a side remote from the active layer.  
Regarding Claim 8, The epitaxial wavelength conversion element according to  claim 16, Smith (Table 3) discloses wherein the active layer (growth sequence 3 in Table 3) and the first cladding layer are based on AlGaAs (growth sequence 2 and 1).  
Regarding Claim 9, The epitaxial wavelength conversion element according to claim 1, Smith (Table 3) discloses wherein the second cladding layer (growth sequence 5) comprises one or more Group II elements selected from Mg and Zn and one or more Group VI elements selected from S and Se.  
Regarding Claim 10, Smith (Fig.1-3; [0045]-[0062]) discloses a method for manufacturing the epitaxial wavelength conversion element (310/210/100) of claim 1, the method comprising the steps: 
A) growing a first cladding layer (318) and above it an active layer (314/316) on a growth substrate (see Table 3), the first cladding layer (318) and the active layer being based on a III-V compound semiconductor material system (see Table 3 material),
B) growing a second cladding layer (312) on the active layer (314/316), the second cladding layer being based on a II-VI compound semiconductor material system (see Table 3 for material), and
C) detaching the growth substrate ([0061]).  
Regarding Claim 11, The method according to claim 10, Smith (Fig.3) wherein the second cladding layer (318) is grown as final layer.  
Regarding Claim 12, Smith (Figs.1-3; [0053]) discloses a light-emitting semiconductor device (LED), comprising - a light-emitting semiconductor chip (102; Fig.1) having a light- outcoupling surface (112; [0009]), and - an epitaxial wavelength conversion element (108) comprising according to claim1, 
wherein the epitaxial wavelength conversion element is arranged with the second cladding layer (top layer of 104) on the light-outcoupling surface ([0053]).

Regarding Claim 14, The semiconductor device according to claim 12, Smith ([0053]) discloses wherein the second cladding layer is arranged directly on the light-outcoupling surface.  
Regarding Claim 15, Smith (Fig.1-3; [0045]-[0062]) discloses a method for manufacturing a light-emitting semiconductor device comprising:
the light-emitting semiconductor device comprising a light-emitting semiconductor chip (102) having a light-outcoupling surface (112), and an epitaxial wavelength conversion element comprising a semiconductor layer sequence having an active layer (314/316) arranged between a first cladding layer (318) and a second cladding layer (312 lower layer) and
adapted to absorb light in a first wavelength range and to re-emit light in a second wavelength range different from the first wavelength range (see [0045]), wherein the first cladding layer is based on AlIP (Table 3) and the active layer is based on InAlGaP (see Table 3), wherein the second cladding layer is based on a II-VI compound semiconductor material system (Table 3 discloses II-VI), wherein the second cladding layer (312 lower layer) is directly adjacent to the active layer (314/316; see fig.3), wherein the epitaxial wavelength conversion element is arranged with the second cladding layer on the light-outcoupling surface, the epitaxial wavelength conversion element is prepared by a method according to claim 10, and between process steps B and C, the semiconductor layer sequence of the epitaxial wavelength conversion element is mounted with the second cladding layer on the light-outcoupling surface of the light-emitting semiconductor chip (see [0053]).  

Regarding Claim 16, Smith (Figs.1-3) discloses an epitaxial wavelength conversion element comprising: a semiconductor layer sequence having an active layer (314/316) arranged between a first cladding layer (318) and a second cladding layer (312 lower layer) and adapted to absorb light in a first wavelength range and to re-emit light in a second wavelength range different from the first wavelength range (see [0045]), wherein the first cladding layer and the active layer are based on a III-V compound semiconductor material system (see Table 3), wherein the second cladding layer (312) is based on a II-VI compound semiconductor material system (Table 3 discloses II-VI), and wherein the III-V compound semiconductor material system is an arsenide compound semiconductor material system (Table 3 discloses AlGaAs and GaAs as the III-V material).  
Regarding Claim 17, The epitaxial wavelength conversion element according to claim 16, wherein a third cladding layer (Table 3 layer 4 which comprises III-V material) based on a III-V compound semiconductor material system is arranged between the second cladding layer (layer 5 in Table 3) and the active layer (layer 3 in Table 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mao et al. (US 20130221393 A1; hereinafter Mao).

Regarding Claim 13, The semiconductor device according to the previous claim, Smith (Fig.1, 8-9) discloses wherein a connection layer (110/818/918) comprising a material ([0009], [0064], [0068] discloses bonging or polarization material) is arranged between the light- outcoupling surface (112) and the second cladding layer.  
Smith does not particularly disclose that the connection layer comprises dielectric material.
Mao ([0022]) in a related art disclose that the bonding layer 110 is a polysilazane which is a dielectric material.
Therefore it would have been obvious in the art before the filling of the application to use a dielectric material as a bonding layer since it can be used as an optical adhesive and therefore preferred to be used in light emitting devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 1, 2022